                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


TURNER CONSTRUCTION COMPANY,

              Third-Party Plaintiff Assignee,

       V.                                                 Case No. 1:17-cv-799(LMB/TCB)

WENDEL WD ARCHITECTURE,
ENGINEERING,SURVEYING & LANDSCAPE
ARCHITECTURE,P.C.,

       and


WENDEL ARCHITECTURE,
ENGINEERING,SURVEYING & LANDSCAPE
ARCHITECTURE,INC.

              Third-Party Defendants.


                                  PROTECTIVE ORDER


       On or about July 14,2017,Turner Construction Comp£iny("Turner")filed a lawsuit against

the Washington Metropolitan Transit Authority ("WMATA"), claiming that WMATA was

responsible for certain delays on the construction of a bus facility in Virginia. WMATA filed a

counterclaim and third-party complaints against Turner (the design-builder) and its project

teammates Wendel WD Architecture, Engineering, Surveying, & Landscaping, P.C., Wendel

Architecture, Engineering, Surveying,& Landscaping, Inc.(collectively,"Wendel")(the architect

and engineer of record), and Iskalo CBR, LLC (the developer) asserting that Turner and its

teammates were instead responsible for the delays and other damages.

       Turner and WMATA reached a confidential settlement agreement resolving all claims

between them,and as a result, WMATA has been dismissed from this litigation. For those claims

that WMATA previously asserted against Wendel that WMATA agreed to assign to Tumer by



                                                1
